

115 HR 5838 IH: Improving Access to Work Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5838IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. LaHood introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV–A of the Social Security Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Access to Work Act. 2.Prohibiting State diversion of Federal funds to replace State spendingSection 404 of the Social Security Act (42 U.S.C. 604) is amended by adding at the end the following:
			
 (l)Limitation on use of Federal funds To replace State general revenue fundsFunds made available to States under this part must be used to supplement, not supplant, State general revenue spending on activities described in this section..
		3.Targeting funds to core purposes
 (a)Requirement that States reserve 25 percent of TANF grant for spending on core activitiesSection 408(a) (42 U.S.C. 608(a)) is amended by adding at the end the following:  (13)Requirement that States reserve 25 percent of TANF grant for spending on core activitiesA State to which a grant is made under section 403(a) for a fiscal year shall expend not less than 25 percent of the grant on assistance, case management, work supports and supportive services, work, wage subsidies, work activities (as defined in section 407(d)), and non-recurring short-term benefits..
 (b)Requirement that at least 25 percent of qualified State expenditures from non-Private sources be for core activitiesSection 408(a) (42 U.S.C. 608(a)), as amended by subsection (a) of this section, is amended by adding at the end the following:
				
					(14)Requirement that at least 25 percent of qualified State expenditures from non-private sources counting towards maintenance of
 effort requirement be for core activitiesNot less than 25 percent of the qualified State expenditures of a State during the fiscal year shall be expenditures of funds from non-private sources for assistance, case management, work supports and supportive services, work, wage subsidies, work activities (as defined in section 407(d)), and non-recurring short-term benefits..
 4.Effective dateThe amendments made by this Act shall take effect on October 1, 2018. 